FILED
                               NOT FOR PUBLICATION                         NOV 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


FERRY LIANDO; CHIEN HUI YANG,                     No. 11-73271

               Petitioners,                       Agency Nos.        A078-669-954
                                                                     A078-669-955
  v.

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM*
               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Ferry Liando, a native and citizen of Indonesia, and his wife Chien Hui

Yang, a native of Taiwan and citizen of Indonesia, petition for review of the Board

of Immigration Appeals’ (“BIA”) order denying their motion to reconsider and

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reconsider or reopen.

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

         The BIA did not abuse its discretion in denying petitioners’ motion to

reconsider as untimely because petitioners filed it more than 30 days after the

BIA’s decisions. See 8 C.F.R. § 1003.2(b)(1).

         The BIA also did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because petitioners filed it more than ten years after the BIA’s

final decision, and they failed to establish materially changed country conditions in

Indonesia to overcome the limitations on motions to reopen. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 988-89 (petitioner failed to submit

“qualitatively different” evidence).

         The BIA also did not abuse its discretion in declining to reopen in light of

the court’s decisions in Wakkary v. Holder, 558 F.3d 1049 (9th Cir. 2009), and

Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010). See Toufighi v. Mukasey,

538 F.3d 988, 996-97 (9th Cir. 2008) (petitioner must demonstrate prima facie

eligibility for relief in order to reopen); Wakkary, 558 F.3d at 1065 (even under

disfavored group analysis, petitioner must present some evidence of individualized

risk).


                                             2                                    11-73271
      Finally, we reject petitioners’ requests related to a pattern or practice of

persecution.

      PETITION FOR REVIEW DENIED.




                                           3                                     11-73271